We are of the opinion that the words alleged in the first count of the declaration to have been used, interpreted in the light of the innuendoes, imported that the plaintiff, Anna M. Irons, was at the time the words were uttered, suffering from the disease named, and that they were, therefore, actionable, though they would not have been actionable, according to the cases cited in behalf of the defendants, if they had simply imported that the disease was a thing of the past. The count does not contain a colloquium which sets forth with fullness the circumstances which warrant this construction of the words alleged to have been used, and perhaps, on that account, would have been bad on demurrer, but after verdict, we feel bound to presume that everything was proved, even if not alleged, which was necessary to support the verdict. Gould's Pleadings, Ch. 10, §§ 12, 13.
We deny the motion, and give the plaintiffs:
Judgment upon the verdict. *Page 218